711 N.W.2d 337 (2006)
474 Mich. 1085
Kyongae SEVELIS and Craig Sevelis, Plaintiffs-Appellants, and
The Wellness Plan, Intervening Plaintiff,
v.
John D. SELLERS, John D. Sellers, D.O., P.C., Robert I. Boorstein and Advanced Surgical Associates, Defendants, and
Botsford General Hospital, Defendant-Appellee.
Docket No. 129239, COA No. 252398.
Supreme Court of Michigan.
March 22, 2006.
On order of the Court, the application for leave to appeal the May 17, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.